DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 AND 5-9 (RENUMBERED AS claims 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-8 are allowed in light of the Applicant’s remarks, amendments and in light of the prior art made of record.  The closet prior art, Zuleba, (US Patent Application No.7,668,820), failed to explicitly disclose the following:
performing the conversion processing on the element belonging to the matching attribute, each of the plurality of institution terminals applies a Bloom filter to the element to convert the element to a BF value including at least one integer, and encrypts the BF value, and when generating the integrated converted data, the outsource terminal performs processing including arithmetic including at least multiplication of the plurality of the converted data to generate the integrated converted data.

These features, in conjunction with all other limitations of the dependent and independent claims renders the claims 1-8 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050102619 discloses that each attribute are compared with the words in the comments to perform a keyword-matching, and thus each attribute to be extracted
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 15, 2021